ORDER ON DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
Motion for judgment on the pleadings is granted. First, this is not a “disputed [matai] claim” within the meaning of A.S.C.A. § 1.0409, nor a controversy over [a] matai title[]” within the meaning of A.S.C.A. § 43.0302 — the defendant Territorial Registrar is not a counter-claimant to the disputed matai title. Second, plaintiff’s petition for declaratory relief does not come within the parameters of A.S.C.A. § 43.1101 — “a declaration of... rights or duties with respect to another....” Third, the net effect of plaintiff’s petition is a dismissal/cancellation of Isameli A. Anae’s succession claim to the Faleafaga/Aofaga matai title1 through collateral action. Accordingly, elementary due process would therefore demand that Isameli A. Anae be first given an opportunity to notice and the opportunity to be heard. In other words, he is a necessary party.2
It is so ordered.

 We take judicial notice of the file inMTNo. 03-03.


 Given plaintiff’s offer to register and Anae’s counterclaim thereto, there is presumably a matai title dispute in the pipeline. Until such time as the Secretary of Samoan Affairs certifies an irreconcilable dispute under § 43.0302, the matter is not ripe for judicial determination.